652 S.E.2d 255 (2007)
Wayne AUSTIN, Employee
v.
CONTINENTAL GENERAL TIRE, Employer, Self-Insured, (Gallagher Bassett, Servicing Agent).
No. 73P01-2.
Supreme Court of North Carolina.
October 11, 2007.
J.A. Gardner, III, Matthew D. Glidewell, Charlotte, for Continental General Tire.
Mona Lisa Wallace, Salisbury, Ed Pauley, Cathy Williams, Princeton, W.Va., for Wayne Austin.
Prior report: 141 N.C.App. 397, 540 S.E.2d 824.

ORDER
Upon consideration of the petition filed by Defendant on the 25th day of September 2007 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."
Upon consideration of the petition filed on the 25th day of September 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*256 "Denied by order of the Court in conference, this the 11th day of October 2007."
HUDSON and EDMUNDS, JJ., recused.